

116 HR 4795 IH: Saving To Achieve a Better Life Experience Act of 2019
U.S. House of Representatives
2019-10-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4795IN THE HOUSE OF REPRESENTATIVESOctober 22, 2019Ms. Slotkin (for herself and Mr. Kelly of Pennsylvania) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to provide for employer contributions to ABLE accounts,
			 and for other purposes.
	
 1.Short titleThis Act may be cited as the Saving To Achieve a Better Life Experience Act of 2019 or the STABLE Act. 2.Employer contributions to ABLE accounts (a)In generalSection 106 of the Internal Revenue Code of 1986 is amended by adding at the end the following new subsection:
				
 (h)Contributions to ABLE accountsAny amounts contributed by an employee’s employer to any ABLE account (as defined in section 529A) designated by the employee, and of which the employee is not a beneficiary, shall be treated as employer-provided coverage for medical expenses under an accident or health plan to the extent such amounts do not exceed the lesser of—
 (1)the amount such employee contributed during the taxable year to such ABLE account (as so defined), or
 (2)an amount equal to ½ the amount in effect under section 529A(b)(2)(B)(I).. (b)Failure of employer To make comparable ABLE account contributionsChapter 43 of such Code is amended by adding at the end the following new section:
				
					4980J.Failure of employer to make comparable ABLE account contributions
 (a)In generalIn the case of an employer who on behalf of an employee makes a contribution to which section 106(h) applies to an ABLE account (as defined in section 529A), there is hereby imposed a tax on the failure of such employer to meet the requirements of subsection (b) for such calendar year.
 (b)Rules and requirementsRules and requirements similar to the rules and requirements of section 4980E shall apply for purposes of this section.
 (c)RegulationsThe Secretary shall issue regulations to carry out the purposes of this section.. (c)Exclusion from employment taxes (1)Railroad retirement taxSection 3231(e) of such Code is amended by adding at the end the following new paragraph:
					
 (13)ABLE Account contributionsThe term compensation shall not include any payment made on behalf of an employee if at the time of such payment it is reasonable to believe that the employee will be able to exclude such payment from income under section 106(h)..
 (2)Unemployment taxSection 3306(b) of such Code is amended by striking or at the end of paragraph (19), by striking the period at the end of paragraph (20) and inserting ; or, and by inserting after paragraph (20) the following new paragraph:  (21)any payment made on behalf of an employee if at the time of such payment it is reasonable to believe that the employee will be able to exclude such payment from income under section 106(h)..
 (3)Withholding taxSection 3401(a) of such Code is amended by striking or at the end of paragraph (22), by striking the period at the end of paragraph (23) and inserting ; or, and by inserting after paragraph (23) the following new paragraph:  (24)any payment made on behalf of an employee if at the time of such payment it is reasonable to believe that the employee will be able to exclude such payment from income under section 106(h)..
 (4)Employer contributions required to be shown on W–2Section 6051(a) of such Code is amended by striking and at the end of paragraph (11), by striking the period at the end of paragraph (12) and inserting ‘‘, and’’, and by inserting after paragraph (12) the following new paragraph:
					
 (13)the amount contributed to any ABLE account (as defined in section 529A) on behalf of such employee..
 (d)Regulations and guidanceThe Secretary of the Treasury shall prescribe such regulations and other guidance as are necessary to carry out the purposes of the amendments made by this Act, including verification by the employer of amounts an employee contributes during the taxable year to an ABLE account (as defined in section 529A of such Code).
 (e)Clerical amendmentThe table of sections for chapter 43 of such Code is amended by adding at the end the following new item:
				
					
						Sec. 4980J. Failure of employer to make comparable ABLE account contributions..
 (f)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2019. 